DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allu et al. (US Patent No. 10,496,542 B2), hereinafter referred to as ALLU.

Consider Claim 1,
ALLU teaches a  storage device that is connected to a host device, the storage device comprising: 
a non-volatile memory that stores data (ALLU, e.g., Fig 1(116);Col 5:7-8, disk-based is considered a teaching of non-volatile memory.); 
a logical area manager that divides the non-volatile memory into a plurality of logical areas to manage the plurality of logical areas (ALLU, e.g., Fig 3, shows plural regions; Col 6:16-19, regions may be part of a volume.); 
an area information storage that stores information regarding the plurality of logical areas managed by the logical area manager (ALLU, e.g., Fig 4(408-412), shows storage areas for managing information about the regions.); 
an access pattern manager that manages access patterns that are designated by the host device and each correspond to a corresponding one of the plurality of logical areas that has been divided (ALLU, e.g., Fig 4:Col 9:25-27, admin tags the data volume.), the access pattern manager being configured to set each of the access patterns in the corresponding logical area in accordance with use information regarding use of the corresponding logical area (ALLU, e.g., Fig 5;Col 10:1-3, use context history (i.e., use information) to set an access pattern.) 
an access pattern storage that stores information regarding the access patterns managed by the access pattern manager (ALLU, e.g., Fig 4(412); Col 5:42-57, stores information regarding access patterns.); 
an access pattern processing manager that selects, when any one of the plurality of logical areas is accessed from the host device, an access pattern corresponding to the any one of the plurality of logical areas accessed from the information regarding the access patterns stored in the access pattern storage (ALLU, e.g., Fig 5:Col 9:57-Col 10:15, access type is described by context history.); and 
an access processing management and execution unit that performs processing on the non-volatile memory based on the access pattern selected by the access pattern processing manager and transfers data to the host device (ALLU, e.g., Fig 5, discloses processing based on an access pattern for a region.).
ALLU describes that access patterns may be set by an external entity (ALLU, e.g., Col 9:25-27, files, folders, and volumes may be tagged by an administrator.), a file type may be used to make determinations (ALLU, e.g., Col 9:50-52), and specific applications may be associated with an access pattern (ALLU, e.g., Col 8:55-61), and that a label describing an access pattern can be stored with metadata representing a file (ALLU, e.g., Col 9:1-5) but fails to expressly describe the use information being sent to the storage device by the host device.  HAHN describes systems and methods for managing storage of data based on access type and is considered analogous prior art.  HAHN does describe wherein use information being sent to the storage device by the host device (HAHN, e.g., ¶0004).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of ALLU with at least the relied upon teachings of HAHN because it improves speed of data retrieval by specifying how the supplier of the data (i.e., host) will later access the data (HAHN, e.g., ¶0001-0002).

Consider Claim 2,
The system of ALLU and HAHN, as combined, further teaches wherein the non-volatile memory is divided into the plurality of logical areas according to a request of the host device (ALLU, e.g., Col 4:6-16, regions are determined based on requests from the host.).

Consider Claim 3,
The system of ALLU and HAHN, as combined, further teaches wherein at least one of the access patterns is either random, random read-only, sequential, and sequential read-only (ALLU, e.g., Col 9:1-5, discloses at least random and sequential access.).

Consider Claim 4,
The system of ALLU and HAHN, as combined, further teaches a logical-physical conversion table manager that optimizes control for each of the access patterns by using the information regarding the access pattern (ALLU, e.g., Fig 4;Col 6:11+, describes tracker for managing addresses based on an access pattern.); 
a logical-physical conversion table storage that stores a logical-physical conversion table managed by the logical-physical conversion table manager (ALLU, e.g., Fig 4;Col 5:47-54, context storage stores mapping information and each I/O is mapped to a region and recorded in the context history.); 
a cache controller that optimizes control for each of the access patterns; and a cache processor that performs cache processing (ALLU, e.g., Fig 5;Col 10:8-15, describes optimizing caching based on access patterns.).

Consider Claim 5,
The system of ALLU and HAHN, as combined, teaches the storage device according to claim 1, but fails to further describe a storage-side authentication unit that authenticates the host device using unique information based on the host device, wherein the host device includes a host-side authentication unit that authenticates the storage device using the unique information, and the storage-side authentication unit enables access to any one of the plurality of logical areas that has been divided only when the storage-side authentication unit and the host-side authentication unit are mutually authenticated.  
	However, the system of ALLU and HAHN, as combined, does describe identifying a specific client using an IP address or other label (ALLU, e.g., Col 8:48-50).  In addition, the examiner takes official notice of the fact that authenticating access to controlled resources is not only notoriously well-known in the art, but is an ubiquitous feature of human society.  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the data exchange mechanisms in the data protection system (ALLU, e.g., Col 8:38-40) of the system of ALLU and HAHN, as combined, such that the storage and host devices authenticate each other because it greatly increases data security by preventing unauthorized access to system elements and data.

Consider Claim 6,
The system of ALLU and HAHN, as combined, further teaches wherein the host device is hardware of an electric controller unit (ECU) or a central processing unit (CPU) (ALLU, e.g., Figs 1 and 2, show computing elements requiring CPU elements.).

Consider Claim 7,
The system of ALLU and HAHN, as combined, teaches the storage device according to claim 6, but fails to further describe wherein an operating system (OS) or application operating on the hardware is authenticated as the host device.
	However, the system of ALLU and HAHN, as combined, does describe identifying a specific client using an IP address or other label (ALLU, e.g., Col 8:48-50).  In addition, the examiner takes official notice of the fact that authenticating access to controlled resources is not only notoriously well-known in the art, but is an ubiquitous feature of human society.  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the data exchange mechanisms in the data protection system (ALLU, e.g., Col 8:38-40) of the system of ALLU and HAHN, as combined, such that the OS or application is authenticated as the host device because it greatly increases data security by preventing unauthorized access to system elements and data.

Consider Claim 8,
The system of ALLU and HAHN, as combined, teaches the storage device according to claim 6, but fails to further describe wherein a process or a thread operating on the hardware is authenticated as the host device.
	However, the system of ALLU and HAHN, as combined, does describe identifying a specific client using an IP address or other label (ALLU, e.g., Col 8:48-50).  In addition, the examiner takes official notice of the fact that authenticating access to controlled resources is not only notoriously well-known in the art, but is an ubiquitous feature of human society.  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the data exchange mechanisms in the data protection system (ALLU, e.g., Col 8:38-40) of the system of ALLU and HAHN, as combined, such that the thread operating on the hardware is authenticated as the host device because it greatly increases data security by preventing unauthorized access to system elements and data.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection necessitated by applicant’s amendment.
Since the applicant has not challenged or traversed the official notice taken in the previous office action the examiner will consider the subject matter of the official notice to be considered admitted prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137